Citation Nr: 0402218	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUE

Whether new and material evidence, sufficient to reopen the 
claim of service connection for a low back disorder, has been 
received.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the RO.  

The RO previously denied service connection for a back 
disability by May 1947 rating decision which became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  In its present adjudication, the RO decided the 
claim on the merits and failed to apply the new and material 
evidence standard.  

However, a previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

In any event, regardless of RO action, the Board is legally 
bound to decide the threshold issue of whether the evidence 
is new and material before addressing the merits of a claim.  

(As set forth hereinbelow, the reopened claim of service 
connection for a low back disability is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on his part.  



FINDINGS OF FACT

1.  By May 1947 rating decision, the RO denied the veteran's 
claim of service connection for a back disability.  Although 
he was notified of the decision that month, the veteran not 
did file a Notice of Disagreement within the time period for 
such action.  

2.  The evidence received since the May 1947 denial of 
service connection for a back disability bears directly and 
substantially on the specific matter under consideration, is 
not cumulative or redundant, and is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSIONS OF LAW

1.  The May 1947 rating decision denying entitlement to 
service connection for a back disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  

2.  The evidence submitted to reopen the claim of service 
connection for a back disability is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  

The VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  

However, VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).  

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  


Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002)].  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of VCAA are still 
applicable.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant who 
had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  

In this case, the RO undertook action that is consistent with 
the notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all the evidence of 
record.  

In a December 2000 letter and the May 2002 Statement of the 
Case, the RO outlined the regulations pertinent to reopening 
claims based on new and material evidence.  By that letter, 
the RO notified the veteran of the evidence he was expected 
to obtain and which evidence VA would secure.  See 38 
U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see also Quartuccio, 
supra.  The RO also outlined the type of evidence needed to 
support the veteran's claim.  


Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, the issue on appeal involves the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any evidence pertinent to the issue on 
appeal which exists and which has not been associated with 
his VA claims folder.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for a back disability has been developed in 
conformity with the spirit of the VCAA.  Accordingly, the 
Board will proceed to a decision on the issue on appeal.  


Factual Background

On February 1946 separation medical examination, the examiner 
noted a back injury in 1944.  On examination of the spine, 
however, the examiner found no limitation of motion or 
tenderness of the back.  

By March 1946 rating decision, the RO denied service 
connection for a back disability.  

A February 1947 written statement of [redacted] who served 
with the veteran explained the circumstances of the veteran's 
in-service back injury.  

By May 1947 rating decision, the RO again denied service 
connection for a back disability.  Notice of the RO's 
decision was sent to the veteran's last known address that 
month.  He did not initiate a timely appeal, and the decision 
became final.  38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103(2003).  

A September 1947 VA orthopedic examination report reflected a 
diagnosis of "normal lumbar spine."  

By January 1948 letter, the RO explained the veteran's right 
to appeal and the time limits within which such appeal was to 
be filed.  

On November 1954 report of medical history, the veteran did 
not report any bone or joint abnormalities.  On November 1954 
report of medical examination, no spinal abnormalities were 
noted.  

Similarly, on April 1959, December 1961, December 1965 
reports of medical history, the veteran failed to report bone 
or joint abnormalities.  On the corresponding reports of 
medical examination, no spinal abnormalities were noted.  

On June 1968 report of medical history, the veteran reported 
recurrent back pain.  On June 1968 report of medical 
examination, no spinal abnormalities were noted.  

On August 1972 report of medical history, the veteran again 
denied recurrent back pain, and no spinal abnormalities were 
noted on the corresponding medical examination report.  

A March 1999 magnetic resonance imaging (MRI) of the lumbar 
spine revealed degenerative disc disease and right paramedian 
disc herniation at L4-5.  

In November 2000, the veteran again filed a claim of service 
connection for a back disability.  With his claim, he 
included a copy of [redacted] February 1947 statement.  

In a letter dated in January 2001, the veteran related the 
circumstances of his in-service back injury.  

By April 2001 rating decision, the RO denied service 
connection for a back disability.  

An April 2002 private neurologic examination report reflected 
a diagnosis of radicular pain with bilateral irritation and 
suspected lumbar stenosis.  

A May 2002 MRI report revealed stenosis, mild disc bulging, 
and degenerative changes.  

A May 2002 private medical examination report reflected that 
the veteran's back symptoms were due to lumbar stenosis 
following from degenerative disease.  

However, this examiner noted that trauma might be a 
contributing factor.  The examiner indicated that the veteran 
believed that an old injury contributed to his back 
condition.  The examiner did not explicitly state whether the 
veteran's in-service injury contributed to his present 
disability.  

In October 2002, the veteran testified at a personal hearing 
at the RO.  He indicated that he suffered a back injury 
during service in 1944.  He indicated that he still suffered 
adverse symptoms due to this injury.  

On November 2002 VA medical examination, the veteran reported 
an in-service injury that took place in 1944.  Following 
examination, the examiner diagnosed lumbar spine with a 
developmentally small central canal with multilevel 
degenerative disc disease and spinal stenosis.  

The examiner opined that the diagnosed conditions were 
congenital in nature.  The examiner indicated that he could 
not rule out a residual strain from the 1944 injury, but he 
indicated that it was not likely that the veteran's present 
back disability resulted from the 1944 injury.  

In January 2003, the veteran again provided the February 1947 
written statement of [redacted] [redacted].  


Discussion

As noted hereinabove, the veteran's claims of service 
connection for a back disability was previously denied in a 
final May 1947 rating decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001)]  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly 
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  

The second question is whether the evidence is "probative" of 
the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  The third question is whether, in light of all of the 
evidence of record, there is a reasonable possibility that 
the outcome of the claim on the merits would be changed.  
Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. 
App. at 283.  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in May 1947.  

In this case, the additional evidence received after the May 
1947 rating decision consists of further service medical 
records, a VA examination report reflecting a present back 
disability, and other private medical evidence pointing to 
present low back problems.  The veteran also submitted 
several copies of Mr. [redacted] February 1947 statement.  

Because this evidence, with the exception of Mr. [redacted] 
statement, was not of record before the May 1947 decision, it 
is new within the meaning of applicable law and regulations.  
See Evans, 9 Vet. App. at 283.  

After careful consideration, the Board finds that the new 
evidence is also material for it is probative of the issue at 
hand, and there is certainly a reasonable possibility that 
the outcome on the merits would be changed with regard to the 
issue on appeal.  Dolan, 9 Vet. App. at 361; Evans, 9 Vet. 
App. at 283.  

The new evidence includes undisputed diagnoses with respect 
to the veteran's low back, and a private examiner opined that 
trauma could have been a contributing factor to the veteran's 
back disability.  

Again, as the new evidence is both probative of the issue at 
hand and is reasonably likely to lead to a decision favorable 
to the veteran, it is new and material, and the claim of 
service connection for a low back disability is reopened.  
Id.; 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  



ORDER

As new and material evidence has been received to reopen the 
veteran's claim of service connection for a low back 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

Before the Board can render a decision on this matter, the 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  

Included in this notice should be the veteran's and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO must ask the veteran to identify all health care 
providers who treated him for low back symptomatology.  The 
RO must assist the veteran in obtaining all identified 
medical records 

The veteran should be afforded another VA orthopedic 
examination.  The examiner must provide an opinion regarding 
the etiology of any current low back disabilities after 
having reviewed the entire record.  Rationales for all 
opinions must be provided.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claim, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability since September 1947.  After 
securing the necessary release, the RO 
should obtain these records.  

3.  The veteran should be furnished 
another VA orthopedic examination to 
diagnose all low back disabilities, if 
any, and for an opinion regarding the 
etiology of each such disability 
diagnosed.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



